 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FELIPE ROMAN HOLGUIN,                             No. 1:19-cv-00380-SKO (HC)
12                       Petitioner,                    ORDER DIRECTING CLERK OF COURT
                                                        TO ASSIGN DISTRICT JUDGE
13           v.
                                                        FINDINGS AND RECOMMENDATION
14                                                      TO SUMMARILY DISMISS
      WARDEN CUEVAS,                                    UNEXHAUSTED PETITION
15
                         Respondent.                    [THIRTY DAY OBJECTION DEADLINE]
16

17

18          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

19   pursuant to 28 U.S.C. § 2254. He filed his initial habeas petition on March 22, 2019, challenging

20   his 2016 conviction in the Madera County Superior Court for murder. Upon conducting a

21   preliminary review of the petition, the Court found that Petitioner had failed to name a proper

22   respondent, and it appeared he had failed to exhaust state remedies. On April 2, 2019, the Court

23   dismissed the petition and granted Petitioner leave to file an amended petition. On April 17, 2019,

24   Petitioner filed a First Amended Petition. Because the claims presented therein are unexhausted,

25   the Court will recommend the petition be DISMISSED WITHOUT PREJUDICE.

26                                             DISCUSSION

27   A.     Exhaustion

28          A petitioner who is in state custody and wishes to collaterally challenge his conviction by
                                                       1
 1   a petition for writ of habeas corpus must exhaust state judicial remedies. 28 U.S.C. § 2254(b)(1).

 2   The exhaustion doctrine is based on comity to the state court and gives the state court the initial

 3   opportunity to correct the state's alleged constitutional deprivations. Coleman v. Thompson, 501

 4   U.S. 722, 731 (1991); Rose v. Lundy, 455 U.S. 509, 518 (1982).

 5          A petitioner can satisfy the exhaustion requirement by providing the highest state court

 6   with a full and fair opportunity to consider each claim before presenting it to the federal court.

 7   Duncan v. Henry, 513 U.S. 364, 365 (1995). A federal court will find that the highest state court

 8   was given a full and fair opportunity to hear a claim if the petitioner has presented the highest

 9   state court with the claim's factual and legal basis. Duncan, 513 U.S. at 365 (legal basis); Kenney

10   v. Tamayo-Reyes, 504 U.S. 1, 112 S.Ct. 1715, 1719 (1992) (factual basis).

11          Additionally, the petitioner must have specifically told the state court that he was raising a

12   federal constitutional claim. Duncan, 513 U.S. at 365-66. In Duncan, the United States Supreme

13   Court reiterated the rule as follows:

14          In Picard v. Connor, 404 U.S. 270, 275 . . . (1971), we said that exhaustion of state
            remedies requires that petitioners “fairly presen[t]” federal claims to the state courts
15          in order to give the State the “opportunity to pass upon and correct alleged violations
            of the prisoners' federal rights” (some internal quotation marks omitted). If state
16          courts are to be given the opportunity to correct alleged violations of prisoners'
            federal rights, they must surely be alerted to the fact that the prisoners are asserting
17          claims under the United States Constitution. If a habeas petitioner wishes to claim
            that an evidentiary ruling at a state court trial denied him the due process of law
18          guaranteed by the Fourteenth Amendment, he must say so, not only in federal court,
            but in state court.
19

20   Duncan, 513 U.S. at 365-366. The Ninth Circuit examined the rule further, stating:
21          Our rule is that a state prisoner has not “fairly presented” (and thus exhausted) his
            federal claims in state court unless he specifically indicated to that court that those
22          claims were based on federal law. See Shumway v. Payne, 223 F.3d 982, 987-88
            (9th Cir. 2000). Since the Supreme Court's decision in Duncan, this court has held
23          that the petitioner must make the federal basis of the claim explicit either by citing
            federal law or the decisions of federal courts, even if the federal basis is “self-
24          evident," Gatlin v. Madding, 189 F.3d 882, 889 (9th Cir. 1999) (citing Anderson v.
            Harless, 459 U.S. 4, 7 . . . (1982), or the underlying claim would be decided under
25          state law on the same considerations that would control resolution of the claim on
            federal grounds. Hiivala v. Wood, 195 F3d 1098, 1106-07 (9th Cir. 1999); Johnson
26          v. Zenon, 88 F.3d 828, 830-31 (9th Cir. 1996); . . . .
27          In Johnson, we explained that the petitioner must alert the state court to the fact that
            the relevant claim is a federal one without regard to how similar the state and federal
28          standards for reviewing the claim may be or how obvious the violation of federal
                                                        2
 1            law is.

 2   Lyons v. Crawford, 232 F.3d 666, 668-669 (9th Cir. 2000) (italics added), as amended by Lyons

 3   v. Crawford, 247 F.3d 904, 904-5 (9th Cir. 2001).

 4            Petitioner indicates he has only sought relief in the Madera County Superior Court and his

 5   petitions are still pending. He has not sought relief in the California Court of Appeal and the

 6   California Supreme Court. Because Petitioner has not presented his claims for federal relief to

 7   the highest state court, the Court must dismiss the petition. Raspberry v. Garcia, 448 F.3d 1150,

 8   1154 (9th Cir. 2006); Jiminez v. Rice, 276 F.3d 478, 481 (9th Cir. 2001). The Court cannot

 9   consider a petition that is entirely unexhausted. Rose v. Lundy, 455 U.S. 509, 521-22 (1982).

10                                                 ORDER

11            IT IS HEREBY ORDERED that the Clerk of Court is DIRECTED to assign a District

12   Judge to the case.

13                                        RECOMMENDATION

14            Accordingly, the Court HEREBY RECOMMENDS that the habeas corpus petition be

15   DISMISSED WITHOUT PREJUDICE for failure to exhaust state remedies.

16            This Findings and Recommendation is submitted to the United States District Court Judge

17   assigned to this case, pursuant to the provisions of 28 U.S.C. section 636 (b)(1)(B) and Rule 304

18   of the Local Rules of Practice for the United States District Court, Eastern District of California.

19   Within thirty (30) days after being served with a copy, Petitioner may file written objections with

20   the Court. Such a document should be captioned “Objections to Magistrate Judge’s Findings and

21   Recommendation.” The Court will then review the Magistrate Judge’s ruling pursuant to 28

22   U.S.C. § 636 (b)(1)(C). Failure to file objections within the specified time may waive the right to

23   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

24
     IT IS SO ORDERED.
25

26   Dated:      April 30, 2019                                    /s/   Sheila K. Oberto              .
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
                                                        3
